DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims of US Patent No. 10,596,651
Claims of instant application No. 16/827,303
1.A welding type power supply, comprising: a power converter configured to output welding power to sustain a welding-type arc at a welding-type torch; a weld monitor circuit configured to: monitor one or more aspects of a weld being performed using the welding-type arc and the welding-type torch; and select an audio message based on the one or more aspects; an arc modulator configured to modify the welding-type arc to output the selected audio message as a plasma speaker; and a storage device configured to store the audio message; wherein the storage device is configured to store the audio message as digital audio data, the arc modulator configured to convert the digital audio to an audio signal and to modify the welding-type arc to output the audio message.

A welding-type power supply, comprising: a power converter configured to output welding power to sustain a welding type-arc at a welding-type torch; a weld monitor circuit configured to: monitor at least one or more aspects of a weld being performed using the welding-type arc and the welding-type torch; and select an audio message based on the one or more aspects; and a volume control device configured to receive user input for controlling volume level of audio; and an arc modulator configured to modify the welding type arc to output the welding-type arc to output the selected audio message as a plasma speaker, wherein the arc modulator is configured to modify the welding-type arc to output the audio message based on an input from the volume control device.
2.    The welding-type power supply as defined in claim 1, wherein the arc modulator is configured to modulate an audio signal onto the welding power to cause the welding-type arc to output the audio signal as sound, the audio signal representative of the selected audio message.
2. The welding-type power supply as defined in claim 1, wherein the arc modulator is configured to modulate an audio signal onto the welding power to cause the welding-type arc to output the audio signal as sound, the audio signal representative of the selected audio message.
3.  The welding-type power supply as defined in claim 1, further comprising a control circuit, the storage device configured to store a plurality of audio files including the audio message, the control circuit  configured to select one of the plurality of audio files to be output as audio by the arc modulator based on receiving feedback information.
3. The welding-type power supply as defined in claim 1, further comprising a storage device configured to store the audio message.
4.  The welding-type power supply as defined in claim 1, further comprising a digital-to-analog converter to convert the audio message to an analog audio signal, the arc modulator configured to modify the welding-type arc to output the audio message based on the analog audio signal.

The welding-type power supply as defined in claim 1, further comprising a digital-to-analog converter to convert the audio message to an analog audio signal, the arc modulator configured to modify the welding-type arc to output the audio message based on the analog audio signal.

The welding-type power supply as defined in claim 1, wherein the arc modulator comprises a resampler to convert the audio message from a first sampling rate to a second sampling rate corresponding to a control frequency of the power converter, the arc modulator configured to modify the welding-type arc using the audio message at the second sampling rate.
5.  The welding-type power supply as defined in claim 1, wherein the arc modulator comprises a resampler to convert the audio message from a first sampling rate to a second sampling rate corresponding to a control frequency of the power converter, the arc modulator configured to modify the welding-type arc using the audio message at the second sampling rate.
The welding-type power supply as defined in claim 1, wherein the weld monitor circuit is configured to receive information from a sensor, the weld monitor circuit configured to determine the one or more aspects of the weld based on the information from the sensor.
6.  The welding-type power supply as defined in claim 1, wherein the weld monitor circuit is configured to receive information from a sensor, the weld monitor circuit configured to determine the one or more aspects of the weld based on the information from the sensor.

The welding -type power supply as defined in claim 1, wherein the weld monitor circuit is configured to determine the audio message based on at least one of: a torch angle of the welding-type torch, a travel speed of the welding-type torch, a travel speed of the welding-type torch, a travel speed of the welding-type torch, a weld voltage, a welding current, heat input, an error condition, a welding-type gas pressure, an identified acceptable welding-type condition, an identified unacceptable welding-type condition, a temperature of the welding type power supply, or a duty of the welding-type power supply.
7. The welding -type power supply as defined in claim 1, wherein the weld monitor circuit is configured to determine the audio message based on at least one of: a torch angle of the welding-type torch, a travel speed of the welding-type torch, a travel speed of the welding-type torch, a travel speed of the welding-type torch, a weld voltage, a welding current, heat input, an error condition, a welding-type gas pressure, an identified acceptable welding-type condition, an identified unacceptable welding-type condition, a temperature of the welding type power supply, or a duty of the welding-type power supply
The welding type power supply as defined in claim 1, wherein the arc modulator is configured to modify the welding-type arc by amplitude modulation of an audio signal on to the welding power.
8.   The welding type power supply as defined in claim 1, wherein the arc modulator is configured to modify the welding-type arc by amplitude modulation of an audio signal on to the welding power.




Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 respectively of U.S. Patent No. 10,596,651 in view of Chen et al. in CN 104980843 A, published October 2014.  Claim 1 of U.S. Patent No. 10,596,651 discloses all of the limitations of instant claim 1 except a volume control device configured to receive user input for controlling volume level of audio.  Chen et al. discloses a loudspeaker unit (element 13, see paragraph discussing loudspeaker element 13) that is a plasma speaker and a volume control device (key-press unit 16 that will adjust the micro-control unit for processing and control unit 13 according to the control signal so as to adjust the sound volume, see paragraph discussing the key control unit 16).  Regarding claim 2, the claim language of both claim instances of claim 2 is identical.   Regarding claim 3, any of the audio files on the storage device of claim 3 of U.S. Patent No. 10,596,651 meets the claim language of claim 3 of instant application No. 16/827,303.  Regarding claim 4, the claim language of both claim instances of claim 4 is identical. Regarding claim 5, the claim language of both claim instances of claim 5 is identical.  Regarding claim 6, the claim language of both claim instances of claim 6 is identical.  Regarding claim 7, the claim language of both claim instances of claim 7 is identical. Regarding claim 8, the claim language of both claim instances of claim 8 is identical.
Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record upon filing a proper terminal disclaimer.  
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, none of the references of record discloses or suggests, alone or in combination, “A welding-type device, comprising:  … wherein the welding-type circuit coupler comprises at least one of: a weld cable tap configured to couple to a weld cable or a work cable by piercing a sheathing of the weld cable or the work cable or a weld cable connector configured to receive the weld cable”.  Regarding claim 14, none of the references of record discloses or suggests, alone or in combination, “A welding-type device, comprising: … welding type circuit coupler…; an arc modulator…: and a communications interface configured to receive audio information from an external device, the arc modulator configured to modify the welding-type arc to output the audio based on the audio information from the external device.”.
Claims 9-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761